  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )          CRIMINAL ACTION NO.
     v.                            )             2:18cr407-MHT
                                   )                  (WO)
GLENN EDWARD NUTT                  )

                                 ORDER

    During     the    sentencing       of    defendant      Glenn   Edward

Nutt on May 28, 2019, defense counsel stated that he

would file DSM diagnoses of the defendant within 48

hours.    Such       diagnoses   are        relevant   to    the    court’s

recommendations for the defendant’s BOP designation and

programming.         Defense counsel has not yet filed the

diagnoses.     Accordingly, it is ORDERED that, by noon on

June 25, 2019, defense counsel is to file under seal

any such diagnoses.

    DONE, this the 20th day of June, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
